 



Exhibit 10.5
AMENDMENT NO. 3 TO
SEVERANCE PAY AGREEMENT
     THIS AMENDMENT is made and entered into as of the 12th day of October 2005
by and between Compex Technologies, Inc., a Minnesota corporation (formerly
Rehabilicare Inc., and hereafter the “Company”) and Wayne Chrystal, an officer
of the Company (“Executive”).
     WHEREAS, the Company and Executive are parties to that Severance Pay
Agreement dated as of August 27, 1999 as amended by Amendment No. 2 thereto
dated May 8, 2001 (the “Agreement”)
     WHEREAS, the Company desires to further amend the Agreement to comport with
certain changes in the Internal Revenue Code
     NOW, THEREFORE, in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Section 2(i) of the Agreement is hereby amended to restated in its
entirety to read as follows:
     (i) If a Change in Control (as defined in Section 3(i) hereof) occurs
during the term of this Agreement and:
     (a) the Company, at any time within two years after the Change of Control,
shall have exercised its right to terminate the Executive without cause; or
     (b) the Executive shall, at any time prior to March 15 of the calendar year
next following the year in which such Change of Control occurs, have voluntarily
exercised his option to terminate his employment for Good Reason (as defined in
Section 3(ii) hereof) by providing notice of election of this option setting
forth in reasonable detail the facts and circumstances claimed to constitute
Good Reason,
then, in either such case, the terminated Executive shall be entitled to receive
the cash payment provided in Section 4 hereof.
2. Section 3(ii) of the Agreement is hereby amended to add a new subsection
3(ii)(e) which shall read in its entirety as follows:
     (e) any requirement that Employee move his office to a location more than
50 miles from the Company’s office occupied by Employee prior to the Change in
Control.
     3. The provisions of this Amendment shall be applied and interpreted in a
manner consistent with each other so as to carry out the purposes and intent of
the parties hereto, but if for any reason any provision hereof is determined to
be unenforceable or invalid, such provision or such part thereof as may be
unenforceable or invalid shall be deemed severed from this Amendment and the
remaining provisions carried out with the same force and effect as if the
severed provision or part thereof had not been a part of this Amendment.
     4. This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same Amendment.
     5. Except as amended hereby, the Employment Agreement shall remain in full
force and effect.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment.

                  COMPEX TECHNOLOGIES, INC.    
 
           
 
  By:  /S/ DAN GLADNEY

 
Name:   Dan Gladney    
 
  Its:  Chief Executive Officer    
 
                /s/ WAYNE CHRYSTAL                   Wayne Chrystal    

2